Citation Nr: 0017434	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1957.  The veteran died in October 1998, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  All relevant evidence necessary for the disposition of 
the appellant's appeal has been obtained.

2.  The veteran died in October 1998, at the age of 65.  The 
cause of death was an upper gastrointestinal hemorrhage due 
to gastric ulcerations.  Other significant conditions 
included a dilated cardiomyopathy.

3.  At the time of the veteran's death, he was not receiving 
pension or compensation benefits, an original or reopened 
claim for such benefits had not been filed, and he did not 
die while in a VA medical center, domiciliary, or a nursing 
home, or at a facility under contract with the VA, or while 
traveling under proper prior authorization and at VA expense 
to a specified place for the purpose of examination, 
treatment or care.

4.  The veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and 
he is not buried in a national cemetery.


CONCLUSION OF LAW

The requirements for entitlement to VA burial benefits are 
not met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.1600; 1605 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran died in October 1998, at the age of 65.  The 
cause of death was an upper gastrointestinal hemorrhage due 
to gastric ulcerations.  Other significant conditions 
included a dilated cardiomyopathy.

The appellant filed an application for burial benefits (VA 
Form 21-530) in October 1998.  The RO denied the appellant's 
claim of entitlement to nonservice-connected burial benefits 
the following month.  The appellant filed a notice of 
disagreement (NOD) with this decision in December 1998, 
indicating that she was entitled to the claimed benefits 
because her husband "earned the right to have full veteran 
privileges."  The appellant submitted a substantive appeal 
(Form 9) in March 1999, perfecting her appeal.  Therein, she 
explained that employees at the mortuary led her to believe 
that she was eligible for burial benefits due to her 
husband's veteran status, and indicated that she did not 
understand the rationale behind the November 1998 denial of 
her claim.

Analysis

Initially, the Board notes that the appellant's claim clearly 
has been filed in good faith and that she has, quite 
understandably, not been satisfied with the explanation 
provided by the VA as to why the benefits sought have not 
been awarded.  Unfortunately, the law and regulatory 
provisions governing these benefits are complex.  Although 
there are multiple bases upon which the benefits may be 
granted, the Board has examined each of them and regrettably 
must conclude that the facts of this case simply do not 
afford any grounds upon which the Board may act favorably.  
In the following paragraphs the Board will explain the basis 
for this determination as simply as the circumstances permit.

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  38 C.F.R. §§ 3.1600(a), (b).

The law provides for the payment of burial and funeral 
expenses by VA when a veteran dies of a service-connected 
disability or disabilities.  38 U.S.C.A. § 2307.  In 
addition, a sum may be paid toward burial and funeral 
expenses for a deceased veteran who, at the time of his 
death, was in receipt of compensation or pension or, but for 
the receipt of retirement pay, would have been in receipt of 
compensation.  38 U.S.C.A. § 2302(a)(1).  Moreover, such a 
benefit may even be paid if the veteran, at the time of his 
death, had an original or reopened claim for VA pension or 
compensation pending, which would have resulted in an award 
of such benefit.  38 C.F.R. § 3.1600(b)(2).

A sum may also be paid toward burial and funeral expenses if 
the veteran dies of nonservice-connected causes while staying 
at a VA hospital, nursing home or domiciliary facility.  38 
U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  Even if the 
veteran is not hospitalized in a facility, benefits may still 
be paid if he dies while traveling under a proper prior 
authorization at VA's expense to or from a specific place for 
the purpose of examination, treatment or care.  38 C.F.R. § 
3.1605.

Furthermore, 38 U.S.C.A. § 2303 provides that burial benefits 
can be paid when the deceased was properly admitted and 
receiving hospital care in accordance with 38 U.S.C.A. § 1703 
at the time of death.  This latter section indicates that 
when VA facilities are not capable of furnishing economical 
care because of geographical inaccessibility or because it is 
not capable of furnishing the required care, the VA may 
contract with non-VA facilities in order to furnish medical 
services for a disability if it has been determined that the 
veteran's condition precludes treatment in a VA facility.  38 
U.S.C.A. § 1703(a)(2)(c).  The VA may also contract with a 
non-VA facility for hospital care or medical services for 
treatment of medical emergencies which pose a serious threat 
to the life or health of the veteran receiving services in a 
VA facility.  38 C.F.R. § 1703(a)(3).

In this case, the death certificate indicates the veteran 
died as a result of an upper gastrointestinal hemorrhage due 
to gastric ulcerations.  Other significant conditions 
included a dilated cardiomyopathy.  At the time of his death, 
the veteran was not receiving treatment under the authority 
of the VA, and was not hospitalized or traveling under VA 
authority.  Further, the death certificate indicates that the 
veteran did not die at a facility under contract with the VA.  
The veteran was not in receipt of compensation or pension 
benefits at the time of his death, nor would he have been in 
receipt of such benefits.  In addition, there was no claim 
pending at the time of death that would have resulted in an 
award of compensation or pension.

If the veteran's body is held by a State or political 
subdivision of a State and there is no next of kin or other 
person claiming the body and there are not sufficient 
available resources to cover burial and funeral expenses, a 
sum may be paid toward burial and funeral expenses.  38 
U.S.C.A. § 2302(a)(2); 38 C.F.R. § 3.1600(b)(3).  The 
appellant did not indicate on the application for burial 
benefits, and there is no other indication in the record, 
that any of these circumstances were applicable in her case.  
In fact, the application for burial benefits notes that the 
veteran was buried in a private cemetery, and all costs were 
paid by the appellant.

The Congressional Omnibus Budget Reconciliation Act of 1990 
provides that a plot allowance is no longer payable based 
solely on wartime service.  This provision is effective for 
deaths of veterans which occurred after October 31, 1990.  A 
plot or internment allowance may be paid to a person or 
entity who incurred the expenses if the person is otherwise 
qualified to receive burial benefits or under the following 
conditions: The veteran served during a period of war; he is 
buried in a cemetery or section thereof which is used solely 
for the internment of persons eligible for burial in a 
national cemetery; the cemetery or section thereof is owned 
by the State; he had no charges made by the State for the 
cost of the plot or internment.  38 U.S.C.A. § 2303(b); 38 
C.F.R. § 3.1600(f)(2).  As explained above, the appellant is 
not otherwise eligible to receive burial benefits.

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  While the Board 
appreciates the appellant's firm belief that she should be 
eligible for the benefits, the Board has no authority to act 
outside the constraints of the statutory and regulatory 
criteria.  After a thorough review of all the evidence under 
the pertinent law and regulations, the Board can only 
conclude that there is no provision that could possibly allow 
a grant of these benefits on the facts of this case.  In 
reaching this determination the Board has considered the 
benefit of the doubt doctrine, however, this doctrine may 
only be applied where the evidence for and against the claim 
is in approximate balance.  The evidence in this case is 
overwhelmingly against the claim and the benefit of the doubt 
doctrine does not avail the appellant in such circumstances.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

